DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 31 (and by dependency claims 32-40) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2 of U.S. Patent No. 11068708. Overall claim 31 is a reworded/ broader version of claims 1 +2. Note: claim 40 below only has this double patenting rejection and no art rejection and is almost an exact duplicate of claims 1+2 as it incorporates the language “blurring the candidate image using a standard Gaussian blur, re-performing the edge detection process on the blurred image to determine a blurred “edge”/“non-edge” ratio; and measuring a ratio of the original “edge”/“non-edge” ratio to the blurred ratio to determine a sharpness of the image” that is not in independent claim 31. 

US 11068708 B2
1. A computer-implemented method for identifying content to represent web pages and creating a representative image from the content, the computer-implemented method comprising: retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser; determining, from the web document, one or more candidate images for creation of the representative image, wherein the determination of the candidate images creation of the representative image comprises at least: identifying one or more desired characteristics of the representative image; extracting data content from the parsed markup to determine one or more candidate images for creation of the representative image; and utilizing one or more heuristics to discard candidate images having predefined undesirable characteristics, including at least discarding, from among one or more extracted images, each image failing to meet the one or more desired characteristics, wherein a measurement of sharpness of the candidate image is performed by first performing an edge detection by convolving the candidate image with a convolution filter, thresholding the resulting pixel values at a predefined value resulting in a partition of original image pixels into “edge” and “non-edge” pixels, computing the ratio of the number of “edge” pixels to the number of “non-edge” pixels, blurring the candidate image using a Gaussian blur, re-performing the edge detection process on the blurred image to determine a blurred “edge”/“non-edge” ratio and measuring a ratio of the original “edge”/“non-edge” ratio to the blurred ratio to determine a sharpness of the image; and creating the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used.
2. The computer-implemented method of claim 1, further comprising: extracting one or more image references from the parsed markup, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images.
Current Application
31. A computer-implemented method for identifying content to represent web pages and creating a representative image from the content, the computer-implemented method comprising: retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser; determining, from the web document, one or more candidate images for creation of the representative image, wherein the determination of the one or more candidate images for creation of the representative image comprises at least: extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images; and creating the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used.


Claim 41 (and by dependency claims 42-50) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10+11 of U.S. Patent No. 11068708. Overall claim 41 is a broader version of claims 10+11. Note: claim 40 below only has this double patenting rejection and no art rejection and is almost an exact duplicate of claims 10+11 as it incorporates the language “blurring the candidate image using a standard Gaussian blur, re-performing the edge detection process on the blurred image to determine a blurred “edge”/“non-edge” ratio; and measuring a ratio of the original “edge”/“non-edge” ratio to the blurred ratio to determine a sharpness of the image” that is not in independent claim 41.
US 11068708 B2
10. An apparatus for identifying content to represent web pages and creating a representative image from the content, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: retrieve a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser; determine, from the web document, one or more candidate images for creation of the representative image, wherein the determination of the candidate images creation of the representative image comprises at least: identify one or more desired characteristics of the representative image; extract data content from the parsed markup to determine one or more candidate images for creation of the representative image; and utilize one or more heuristics to discard candidate images having predefined undesirable characteristics, including at least discarding, from among one or more extracted images, each image failing to meet the one or more desired characteristics, wherein a measurement of sharpness of the candidate image is performed by first performing an edge detection by convolving the candidate image with a convolution filter, thresholding the resulting pixel values at a predefined value resulting in a partition of original image pixels into “edge” and “non-edge” pixels, computing the ratio of the number of “edge” pixels to the number of “non-edge” pixels, blurring the candidate image using a Gaussian blur, re-performing the edge detection process on the blurred image to determine a blurred “edge”/“non-edge” ratio and measuring a ratio of the original “edge”/“non-edge” ratio to the blurred ratio to determine a sharpness of the image; and create the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used.
11. The apparatus of claim 10, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: extract one or more image references from the parsed markup, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filter the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieve the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images.
Current Application
41. An apparatus for identifying content to represent web pages and creating a representative image from the content, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: retrieve a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser; determine, from the web document, one or more candidate images for creation of the representative image, wherein the determination of the one or more candidate images for creation of the representative image comprises at least: extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images; and create the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 32, 38, 41, 42, 48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) in view of Deutsch (IDS: US 20120150882 A1) in view of Morgenthaler et al. (IDS: US 20020032677 A1) in view of Najork et al. (IDS: US 6351755 B1) in view of Maniscalo et al. (IDS: US 8984048 B1).

Regarding claims 31, 41 and 51, Druzgalski et al. disclose a computer-implemented method for identifying content to represent web pages and creating a representative image from the content, the computer-implemented method comprising, and apparatus for identifying content to represent web pages and creating a representative image from the content, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least, and computer program product for identifying content to represent web pages and creating a representative image from the content, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: determining, from the web document, one or more candidate images for creation of the representative image (image is identified from the normalized web feed to be published on the user interface as being associated with the qualified content, [0088]), wherein the determination of the one or more candidate images for creation of the representative image comprises at least: extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images (web feed is parsed, [0083], data structure specified in the mapping information typically includes a unique ID for a story, a title for the story, a link to an image e.g., a location identifier for an image, one or more tags, [0055], certain tags in a web feed can be determined to correspond to specified fields, [0057]); and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images (determine whether qualified content exists for publication [0011], selective filtering to ensure that the published feeds are geographically relevant and/or temporally relevant, filtering can also be performed to ensure the quality of the content or news content, [0042], the extracted images can be further filtered for ads, junk icons, banner ads, etc., [0067], qualified content is depicted as being relevant to the geographical locale, [0085], “Image filters can typically be applied to filter out images which may not be relevant to the web feed.  In process 408, dimensions of the images are used to determine presence of advertisements or icons in the images.  For example, the width to height ration may be used to identify banner advertisements.  In addition, images with dimensions below a certain threshold may be identified as likely being an icon, rather than an image relevant to the feed”, [0089], content with ads can be removed, [0102]); and creating the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used (“In addition, the aggregator engine 204 can perform character recognition to detect text in the images to determine presence of advertisements in the images to be removed, for example.  In one embodiment, the aggregator engine 204 goes to the link to the content/story in the web feed and scrapes the HTML for images to search for images to publish with the feed.  The images thus detected can be filtered using image filters as well”, [0067], image is also retrieved from one or more of the repositories 230A-N and has typically been filtered to eliminate ads and icons, [0071], users can implement custom filters such that the content that is of interest to them is presented in a more readily accessible fashion, [0111], developer can select the color scheme of the widget and optionally the type of content that is displayed, [0114]).

Druzgalski et al. do not explicitly disclose retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser, extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images. Druzgalski et al. also do not go into detail on the limitations of “candidate images” and “generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used”.

Deutsch teaches determining, from the web document, one or more candidate images for creation of the representative image (“Optional image thumbnail 1220 displays a photograph, picture, or drawing on the device of an item (e.g. a good or service), offered on the posting site, selected from a user specified category and/or keyword.  Reasons that the thumbnail 1220 may not be shown include lack of a photograph, picture, or drawing of the item on the posting site, a user decision not to show thumbnails on the device (which can reduce the size of data to be communicated from the posting site to the device and save memory on the device), image is too big to download, target website temporary not responding, temporary loss of communications, and lack of relevance of a thumbnail to the requested information”, [0041], candidate images, [0195], [0200]), wherein the determination of the one or more candidate images for creation of the representative image comprises at least: extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images (Extract width and height attributes from image tag if width and height are available, Table 3, The syndicated content description data can contain markup language content that was posted by the service user.  The content can be parsed to find a list of candidate images that would make suitable thumbnails.  Images that would not make suitable thumbnails are not added to the list, [0195], one or more candidate images were found in syndicated content description, the candidate images are stored in the RdfItem, at step 760, which is then added to the return list, [0196], ImageParser thread will be created for each link in the batch of RdfItems, contents pointed to by the link can be parsed for a list of candidate thumbnail images, [0200]); and creating the representative image, wherein generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used (This invention also provides a mechanism to parse item data across multiple content formats in order to generate efficiently the image thumbnail 1220 for display, preferably on a mobile device, [0117]).

Druzgalski et al. and Deutsch are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract). The combination of Deutsch with Druzgalski et al. enables finding candidate images and choosing a representative image. It would have been obvious to combine the images of Deutsch with the invention of Druzgalski et al. as these were known at the time of filing, the combination would have predictable results, and as Deutsch indicates this will generate efficiently the image thumbnail 1220 for display ([0117]) and saves considerable processing ([0194]), indicating ways this will improve processing in combination with Druzgalski et al..

Druzgalski et al. and Deutsch do not explicitly disclose retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser (parsing is described but not the word “dequeued”), extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images. Druzgalski et al. also do not go into detail on the limitation of “generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used”.

Morgenthaler et al. teach generation of the representative image comprises at least modifying a chosen image selected from among the candidate images in accordance with the one or more desired characteristics and an environment in which the representative image will be used (captures static screen shot images of website homepages; converts these screen shots into compressible files and into different sizes; constructs and categorizes these screen shots into a relational database; allows search queries into the relational database; and displays these screen shots in various sizes within a slideshow format or business directory format, abstract, “Pre-screening and validating the graphical information includes functions such as, but not limited to, removing graphical data with offensive content, discarding graphical data representing poor-quality websites, ensuring the website screen shot is cropped to the appropriate viewing size, confirming the graphical information was successfully created, and ensuring the graphical data is properly categorized with appropriate identifiers.  This editing function ensures quality of content for Internet users utilizing the searchable graphical database”, [0053], “The graphical file uploading can occur as a result of a search query by the end user, as a creation of a favorites list of graphical information tailored to an Internet user's preferences, or any variety of categorical distribution of graphical files based on qualities identified in the Internet end user”, [0055], “The Dynamic Link Library is a utility component, which preferably utilizes Lead Tools software, that works in conjunction with the SSC to edit and crop the image created by the SCC.  Specifically, the DLL of the current invention's preferred embodiment trims the borders of the websites' homepages based on the size of the Mozilla browser window, removes any Internet browser components from the screen, shrinks the captured image, and compresses the image to a JPEG format, a compact file format for streamlined downloadability over the Internet.  The DLL performs these functions virtually simultaneously with the SCC”, [0121]).

Morgenthaler et al. also partly teach extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client (Removes broken URLs which are inactive, contain linking error, or are nonfunctioning, [0109], “As matches from both categories are identified, a Matching Matrix is constructed for the query in which URLs and Categories with higher matching correlation are selected for the query retrieval of URLs in the searchable graphical database”, [0129], “Deleting unused, offensive, and/or inappropriate URLs from the database”, [0136]; Najork et al., shorter URL's might be considered to be better candidates than longer URL's, col. 2, line 60 - col. 3, line 10, applications also determine how many records of information to retain for each URL, when to delete records of information, col. 3, line 60 - col. 4, line 5, “For instance, the thread may query a database to determine whether that URL has been visited during the current crawl, and then enqueue the URL only if the response to that inquiry is negative and if the URL passes a user-supplied filter”, col. 8, lines 5-20).


Druzgalski et al. and Deutsch and Morgenthaler et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract). The combination of Morgenthaler et al. with Druzgalski et al. and Deutsch enables modifying the chosen image. It would have been obvious to combine the modifying of Morgenthaler et al. with the invention of Druzgalski et al. and Deutsch as these were known at the time of filing, the combination would have predictable results, and as Morgenthaler et al. indicate, “In comparison, the current invention's preferred relational or directory-based graphics database records each category and each URL one time, substantially reducing the amount of storage capacity and space.  When searches are conducted within the relational database, the database programming is only required to scan each category and URL one time to create the Matching Matrix from which results are obtained.  Because there is no overlap in functionality, the relational database drastically reduces the time needed to conduct a search on the URL database, offering tremendous speed advantages.  Additionally, the relational or directory-based graphics database structure increases maintenance and editing efficiency as URLs and categories need only be updated and checked once”, ([0131]), indicating the benefit to processing speed that would result in conjunction with Druzgalski et al. and Deutsch.

Druzgalski et al. and Deutsch and Morgenthaler et al. do not explicitly disclose
retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser (parsing is described but not the word “dequeued”), or a blacklist of expressions.

Najork et al. teach utilizing one or more heuristics to discard candidate images having predefined undesirable characteristics, including at least discarding, from among one or more extracted images, each image failing to meet the one or more desired characteristics (heuristics might be used to gauge page quality, shorter URL's might be considered to be better candidates than longer URL's, col. 2, line 60 - col. 3, line 10, “Queue Element handling procedures 138 for adding and deleting records of information to queue elements,” col. 5, lines 60-65, “Optionally, one or more download history records may be removed from the queue element in accordance with record deletion criteria established by the applications (216). Examples of the record deletion criteria include criteria for retaining only the last "p" records, or the first record and the last "p" records.  To implement such record deletion, an application program includes instructions for determining the number of records in a queue element by calling the Size() procedure, instructions for comparing the returned number with a threshold value, and instructions for conditionally deleting specific ones of the records based on the result of the comparison”, col. 9, lines 10-30) and retrieving a web document using a uniform resource locator (URL) contained in a dequeued work item, the dequeued work item parsed using a markup language parser (“Given a set of URL's, the web crawler 102 enqueues the URL's into appropriate queues 128.  Multiple threads 130 are used to dequeue URL's out of the queues 128, to download the corresponding documents or web pages from the world wide web and to extract any new URL's from the downloaded documents.  Any new URL's are enqueued into the queues 128.  This process repeats indefinitely or until a predetermined stop condition occurs, such as when all URL's in the queues have been processed and thus all the queues are empty.  In continuous web crawler embodiments, there is no such stop condition.  Multiple threads 130 are used to simultaneously enqueue and dequeue URL's from multiple queues 128… When a thread 130 is ready to dequeue from one of the queues 128, the head URL in the queue assigned to that thread is dequeued from that queue by the mux 124 and is passed to the thread for processing”, col. 6, lines 20-55, downloads the page or document corresponding to a queue element in the queue, dequeues the queue element from the queue, processes the page, and then repeats the process, col. 8, lines 55-65, dequeues the URL from the selected thread, processes the page, col. 14, lines 30-40, dequeuing the URL from the selected queue, col. 14, lines 45-60).

Najork et al. also partly teach extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images (shorter URL's might be considered to be better candidates than longer URL's, col. 2, line 60 - col. 3, line 10, applications also determine how many records of information to retain for each URL, when to delete records of information, col. 3, line 60 - col. 4, line 5, “For instance, the thread may query a database to determine whether that URL has been visited during the current crawl, and then enqueue the URL only if the response to that inquiry is negative and if the URL passes a user-supplied filter”, col. 8, lines 5-20).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract). The combination of Najork et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. enables dequeuing URLs. It would have been obvious to combine the dequeuing URLs of Najork et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. as this was known at the time of filing, the combination would have predictable results, and as Najork et al. indicate “The number of threads is generally determined by the computational resources of the web crawler, while the number of queues is determined by setting a queue-to-thread ratio parameter when the web crawler is configured” (col. 6, lines 15-25) and optimizes use of thread capacity, on average, by dynamically reassigning queues to whichever hosts have pages that need processing (col. 16, lines 10-25), indicating ways this will improve the internet processing of Druzgalski et al. and Deutsch and Morgenthaler et al..

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. do not disclose the term “blacklist of expressions”. 

Maniscalo et al. teach extracting one or more image references from the parsed dequeued work item, wherein the image references are extracted by identifying image tags with source attributes, values of which are URLs locating images; filtering the URLs using a blacklist of expressions designed to match the URLs of images comprising one or more predefined undesirable characteristics; and retrieving the images which do not match any of the expressions using an HTTP client, the retrieved images being candidate images (block elicit websites, adding and/or removing pages (i.e. URLs) to or from whitelist 148 and/or blacklist 149, col. 4, lines 5-20, “Whitelist 148 and blacklist 149 may be used to track which URLs should be allowed to be prefetched.  Based on the host (i.e., the server that is supplying the URL), the file type (e.g., application service provider (ASP) files should not be prefetched), etc. Accordingly, whitelist 148 and blacklist 149 control prefetching behavior by indicating which URLs on the candidate list should or should not be prefetched… In one embodiment, once the candidate list has been passed through whitelist 148 and blacklist 149, a modified candidate list is generated and then the list is forwarded to a client cache model 150.  The client cache model 150 attempts to model which items from the list will be included in browser cache 104.  As such, those items are removed from the modified candidate list.  Subsequently, the updated modified candidate list is forwarded to a request synthesizer 154 which creates an HTTP request in order to prefetch each item in the updated modified candidate list.  The HTTP request header may include cookies and/or other instructions appropriate to the website and/or to web browser 106's preferences using information obtained from cookie model 152.  The prefetch HTTP requests may then be transmitted through low latency link 156 to the corresponding website”, col. 6, lines 10-25, “For the sake of additional clarity, suppose that an HTML file contains JavaScript that dynamically generates a request for an image file using a complex algorithm that is not easily parsed and re-constructed via URL scanning”, col. 23, lines 25-40, content may be requested, via HTTP, by issuing requests for discrete objects where each object is uniquely identified via a URL, col. 35, lines 5-20).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Maniscalo et al., abstract). The combination of Maniscalo et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. enables using a blacklist of expressions. It would have been obvious to combine the blacklist of Maniscalo et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. as this was known at the time of filing, the combination would have predictable results, and as this will give the user more control over what websites are visited. 

Regarding claims 32 and 42, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Morgenthaler et al. further teach modifying the chosen image selected from among the candidate images includes cropping the chosen image to a predefined size (editing and cropping the screen shot into a viewable size, [0051], [0053], “The Dynamic Link Library is a utility component, which preferably utilizes Lead Tools software, that works in conjunction with the SSC to edit and crop the image created by the SCC.  Specifically, the DLL of the current invention's preferred embodiment trims the borders of the websites' homepages based on the size of the Mozilla browser window, removes any Internet browser components from the screen, shrinks the captured image, and compresses the image to a JPEG format, a compact file format for streamlined downloadability over the Internet”, [0121]).

Regarding claims 38 and 48, Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Morgenthaler et al. further disclose generation of the representative image further comprises at least one of: cropping a chosen image, the chosen image selected from among the candidate images, to a predefined size; and encoding the chosen image with predefined compression settings, each in accordance with the environment in which the thumbnails will be used.
(editing and cropping the screen shot into a viewable size, [0051], [0053], “The Dynamic Link Library is a utility component, which preferably utilizes Lead Tools software, that works in conjunction with the SSC to edit and crop the image created by the SCC.  Specifically, the DLL of the current invention's preferred embodiment trims the borders of the websites' homepages based on the size of the Mozilla browser window, removes any Internet browser components from the screen, shrinks the captured image, and compresses the image to a JPEG format, a compact file format for streamlined downloadability over the Internet”, [0121]).



Claims 33 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Atsmon et al. (IDS: US 20090150517 A1).

Regarding claims 33 and 43, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Druzgalski et al. and Morgenthaler et al. and Najork et al. further partly disclose extracting one or more video references from the parsed markup, wherein the video references are extracted by finding video tags containing source tags with source attributes, embed tags with source attributes, or object tags with data attributes, values of which are URLs locating videos; retrieving the videos using an HTTP client, wherein the video retriever stops retrieval of a video after receiving an initial segment of a predefined minimum size; decoding the retrieved videos; and extracting image frames from the videos from predefined points in the video, the extracted image frames being candidate images (Druzgalski et al., content may have any applicable known or convenient form e.g., multimedia, text, executables, video, images, audio, etc., [0039], location identifier such as a URI or URL, [0051], [0052], video link, [0055], tags, [0057]; Morgenthaler et al., caches these compressed images into the end user system video display memory, [0096]; Najork et al., URL which identifies the location of the web page, col. 1, lines 10-30, “When the document is downloaded, the host web server from which the document is downloaded returns both the document and associated metadata, which typically includes, but is not limited to, the HTTP status code, the date and time the document was last modified, the document's purported expiration date and time, document length, the character set used by the document, and identification of the web server from which the document was downloaded”, col. 10, line 65 - col. 11, line 10), however another reference is added herein to make the untaught portion more explicit.

Atsmon et al. teach extracting one or more video references from the parsed markup, wherein the video references are extracted by finding video tags containing source tags with source attributes, embed tags with source attributes, or object tags with data attributes, values of which are URLs locating videos; retrieving the videos using an HTTP client, wherein the video retriever stops retrieval of a video after receiving an initial segment of a predefined minimum size; decoding the retrieved videos; and extracting image frames from the videos from predefined points in the video, the extracted image frames being candidate images (“For example, the upload may be stopped after a predetermined number of frames and/or a specific length of audio data is received.  The server may then extract from the uploaded portion a representative frame and/or audio segment to be used by a video handling process, for example for searching for similar video files.  The predetermined portion may be relatively short if the video stream includes a representative snapshot in its header and/or if the first frame may be used.  In some embodiments of the invention, a longer portion may be uploaded, for example including more than 10 frames, 50 frames or even more than 100 frames, to allow for finding a good representative frame or several substantially different representative frames in the uploaded portion… Server 102 optionally examines the uploaded portion and extracts therefrom a representative frame.  Various characteristics which qualify a frame as being representative may be used, for example a frame similar to a plurality of other frames in the video stream and/or a frame which has a large spatial diversity (e.g., not a mere view of a clear sky).  Alternatively or additionally, a frame qualifies as being representative if it shows specific objects, such as a person.  Alternatively or additionally to extracting a representative frame or several frames, representative audio signals may be extracted from the uploaded portion.  The representative portion may be used, for example in searching for similar video files.  In some embodiments of the invention, the search is performed solely by an audio segment, as it is expected that a similar video file will have the same audio portions and it is easier to perform a comparison only on the audio portions. In some embodiments of the invention, rather than uploading a portion of a predetermined size, server 102 may examine the video frames as they are uploaded and determine to stop the upload, when the received content is sufficient.  The size of the uploaded portion may also depend on the size of the entire video file.  Large files may be represented by larger portions than smaller files… While the upload may include only a single consecutive portion of the file, in some embodiments of the invention, the server instructs the client to upload a plurality of disjoint portions, in order to collect frames from different scenes of the video movie in the file.  Optionally, each time the server instructs the client to skip to a letter segment of the file, the server continues the upload until an Intra frame (I-frame) is received.  Once the I-frame is received, the server jumps to a later portion of the file”, [0066]-[0069]) [predetermined portion/disjoint potions = predefined points] [portion of a predetermined size/when the received content is sufficient =predefined minimum size]

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Atsmon et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Atsmon et al., abstract). The combination of Atsmon et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables stopping retrieval of a video after receiving an initial segment of a predefined minimum size. It would have been obvious to combine the size of Atsmon et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Atsmon et al. indicate “Using a combination of a fast upload and a fast search, a search process can provide results within a very short response time” ([0018]).

Claims 34 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Berg et al. (IDS: US 20100303342 A1).

Regarding claim 34, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. do not disclose scoring and aggregating discovered features of the candidate images to determine an overall score for each image; and choosing the image with the highest score to represent the document.

Berg et al. teach scoring and aggregating discovered features of the candidate images to determine an overall score for each image; and choosing the image with the highest score to represent the document (Iconic images for a given object or object category may be identified in a set of candidate images by using a learned probabilistic composition model to divide each candidate image into a most probable rectangular object region and a background region, ranking the candidate images according to the maximal composition score of each image, removing non-discriminative images from the candidate images, clustering highest-ranked candidate images to form clusters, wherein each cluster includes images having similar object regions according to a feature match score, selecting a representative image from each cluster as an iconic image of the object category, and causing display of the iconic image.  The composition model may be a Naive Bayes model that computes composition scores based on appearance cues such as hue, saturation, focus, and texture, abstract, [0008], [0009], A clustering phase 138 partitions the remaining selected images into clusters of similar images, and an image selection phase 140 selects the most representative image from each cluster, [0029], images with the greatest saliency in each cluster, as iconic images, [0050], 
    PNG
    media_image1.png
    735
    591
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    772
    608
    media_image2.png
    Greyscale
).
Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Berg et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Berg et al., [0023]). The combination of Berg et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables using a score. It would have been obvious to combine the score of Berg et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Berg et al. indicate “A layout ranking phase 134 ranks the potentially iconic images by degree of saliency to identify the best visual examples of salient images clearly delineated from their backgrounds” ([0029]) thereby the optimum image is therefore selected.

Claims 35 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Hoffert et al. (IDS: US 6374260 B1) further in view of Vernon et al. (IDS: US 20110191328 A1).

Regarding claims 35 and 45, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. do not disclose detecting duplicate images, detection of duplicate images performed by (i) storing, for each image processed, a cryptographic hash of the image's binary data, (ii) subsequently when an image is processed, computing its hash and comparing to previously computed hashes, and (iii) upon finding a match, excluding the image from further processing thus making each thumbnail unique. decoding remaining images; and for each image, identifying a size and aspect ratio, and discarding, in accordance with a desired thumbnail size and aspect ratio, images of comprising sizes and aspect ratios failing to meet predefined thresholds.

Hoffert et al. teach detecting duplicate images, detection of duplicate images performed by (i) storing, for each image processed, a cryptographic hash of the image's binary data, (ii) subsequently when an image is processed, computing its hash and comparing to previously computed hashes, and (iii) upon finding a match, excluding the image from further processing thus making each thumbnail unique decoding remaining images (“Each new page that is parsed is searched for media file references.  When a new site is found by the crawler, there is a check against the internal database to ensure that the site has not already been visited (within a small period of time); this guarantees that the crawler only indexes unique sites within its database, and does not index the same site repeatedly.  A hash table scheme is used to guarantee that only unique new URLs are added to the database.  The URL of a link is mapped into a single bit in a storage area that can contain up to approximately ten million URLs.  If any URL link that is found hashes to the same bit position, then the URL is not added to the list of URLs for processing.  As the crawler crawls the web, those pages that contain media references receive a higher priority for processing than those pages which do not reference media, col. 3, line 55 - col. 4, line 20); and for each image, identifying a size and aspect ratio, and discarding, in accordance with a desired thumbnail size and aspect ratio, images of comprising sizes and aspect ratios failing to meet predefined thresholds (thumbnail preview is explained with reference to FIG. 4F.  As the name suggested, the preview 435 comprises a single frame 436 having a height FH 412 and width 413, col. 10, lines 35-45, thumbnail previews, selected frames are stored and displayed as a single image, or stored and displayed as a plurality of images that are concatenated, col. 12, lines 25-50, “Each of the N frames is then analyzed to determine if the frame meets predetermined criteria for display, block 444.  Again, an objective is to provide the user with a quality preview allowing for a decision as to whether the entire file should be accessed or displayed.  In the described embodiment, each of the N frames is analyzed for brightness, contrast and quality.  If the frames meet for the criteria, block 445, then the frame is scaled, block 447 from its original width FW and height FH to a scaled width SW and scaled height SH using interpolation.  Linear interpolation is utilized and the aspect ratio is maintained”, col. 13, lines 15-30).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Hoffert et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Hoffert et al., col. 3, lines 20-35). The combination of Hoffert et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables using a hash value. It would have been obvious to combine hashes of Hoffert et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Hoffert et al. indicate “As was stated above, it is desirable to provide a system that will allow searching of media files on a distributed network such as the Internet or, alternatively, intranets.  It would be desirable if such a system were capable of crawling and/or browsing the network, indexing media files, generating previews of the media files, examining and analyzing the content of the media files, and presenting summaries of the content of the media files to users of the system to assist the users in selecting a desired media file” (col. 3, lines 1-10) which is the capability added by the hash values and aspect ratio limits of Hoffert et al.

To the extent Hoffert et al. do not describe using the hashes for images in particular, another reference is provided herein.

Vernon et al. teach detecting duplicate images, detection of duplicate images performed by (i) storing, for each image processed, a cryptographic hash of the image's binary data, (ii) subsequently when an image is processed, computing its hash and comparing to previously computed hashes, and (iii) upon finding a match, excluding the image from further processing thus making each thumbnail unique decoding remaining images (“In another embodiment, the blacklist entry for an item is derived from processing the media object itself.  For example, a media object can be characterized by a process that yields a unique or nearly unique value suitable for easy storage and retrieval.  For example, the unique value can be a title, a computed signature, a hash value, or other characteristic that reliably identifies an object”, [0143]); and for each image, identifying a size and aspect ratio, and discarding, in accordance with a desired thumbnail size and aspect ratio, images of comprising sizes and aspect ratios failing to meet predefined thresholds (“A client browser then uses the location and metadata to produce an image suitable for presentation.  Often it is desirable to display a smaller version of an image that retains the aspect ratio of the original image.  In one embodiment, the metadata includes the dimensions of the source image” [0069], “the processing to produce the representative image includes producing a smaller thumbnail image such that the image has smaller dimensions than the original image but retains the same ratio of width to height.  The ratio of width to height is often referred to as "aspect ratio." In one embodiment if the original media is a still (i.e. non-moving) image the representative image is created by scaling the image to fit a predetermined space, where the predetermined space constraint is chosen to facilitate display of multiple search results on a displayed page”, [0108], “selecting one image or frame from the original media and scaling it to fit a predetermined space constraint while maintaining the aspect ratio of the selected image”, [0109], “In one embodiment a filtering test comprises examining the aspect ratio of an image.  Representative images are often derived from a photograph or by capturing a still image from a video (sometimes called a "video capture" or "frame grab").  Photographs and video frames frequently exhibit characteristic aspect ratios that correspond to image formats in industry standards or common usage.  
Conversely, non-representative images such as graphic elements exhibit aspect ratios very distinct from images” [0134], “an image that has a large number of pixels is rejected because it is unlikely to compress well or efficiently to create a representative thumbnail image.  In one embodiment, an image that has less than a predetermined number of pixels is rejected” [0137], “In one embodiment, both elements 601 and 606 are rejected by an aspect ratio, contrast, or color map test”, [0166]).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Hoffert et al. and Vernon et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Hoffert et al., col. 3, lines 20-35; Vernon et al., abstract). The combination of Vernon et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Hoffert et al. enables using a hash value for an image. It would have been obvious to combine the hash value of Vernon et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Hoffert et al. as this was known at the time of filing, the combination would have predictable results, and as Vernon et al. indicate “Providing a reduced representation has a number of advantages.  A reduced representation can be displayed in a small area, allowing multiple document descriptions to be displayed simultaneously.  Such a reduced image is often called a "thumbnail" image.  A reduced representation uses less storage and will transfer more quickly across data network connections” ([0067]), indicating the speed benefit when this is used in the art of internet searches.

Claims 36 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Vernon et al. (IDS: US 20110191328 A1) further in view of Li et al. (IDS: US 20070196013 A1).

Regarding claims 36 and 46, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. do not disclose computing a color histogram of each decoded image by determining a number of pixels of each color in the image; and in an instance in which more than a desired fraction of the pixels are of a single color, discarding the image.

Vernon et al. teach computing a color histogram of each decoded image by determining a number of pixels of each color in the image; and in an instance in which more than a desired fraction of the pixels are of a single color, discarding the image (The number of colors and the distribution of colors is often indicative of a representative image. For example, a photograph has colors or shades of gray distributed throughout. In contrast, a graphic element often is single-colored or has only a few colors. A line drawing often has many distinct areas of light and dark pixels. In one embodiment, the colormap itself is tested. Color images are often encoded such that the image data includes a list or map of all the colors used in the image itself. A representative color image will be tested against certain criteria for number of colors. A representative image is also distinct from the background on which it is displayed. In one embodiment, the image colors are compared with the color of the background and the image is rejected if the image colors are not distinct from the background. Web pages often include hidden images, wherein these images are hidden by making them the same color as the background. Thus the images are rendered and displayed by a browser but are not visible to a user. This test rejects hidden or invisible images because they are not representative. In one embodiment, the filtering of media objects includes reference to a list of known media objects that have previously been determined not to be representative. Such an exclusion list is also referred to as a "blacklist," and inclusion of an object or an object location on the list is termed "blacklisting." In one embodiment the exclusion list contains URLs pointing to excluded objects. [0138]-[0141]).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Vernon et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Vernon et al., abstract). The combination of Vernon et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables using a hash value for an image. It would have been obvious to combine the hash value of Vernon et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Vernon et al. indicate “Providing a reduced representation has a number of advantages.  A reduced representation can be displayed in a small area, allowing multiple document descriptions to be displayed simultaneously.  Such a reduced image is often called a "thumbnail" image.  A reduced representation uses less storage and will transfer more quickly across data network connections” ([0067]), indicating the speed benefit when this is used in the art of internet searches.

While Vernon et al. indicates using a distribution of colors to discern for instance between a photograph and a graphic element, Vernon et al. do not disclose establishing this differentiation through use of a color histogram.

Li et al. teach computing a color histogram of each decoded image by determining a number of pixels of each color in the image (“A method and system for classifying an image as a photograph or a graphic based on a prevalent color histogram feature or a region size feature is provided. The classification system generates the prevalent color histogram feature by counting the number of pixels of the image that have similar colors. Each count represents a bin of similar colors. The classification system may define similar colors by quantizing the color values. The classification system then selects the bins with the largest counts and sorts them in descending order. The result is a ranked prevalent color histogram feature. The classification system then classifies the image based on the ranked prevalent color histogram feature using a previously trained classifier”, [0005], classification system generates the prevalent color histogram feature by counting the number of pixels of the image that have similar colors, [0016]).

Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Vernon et al. and Li et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Vernon et al., abstract; Li et al., [0001]). The combination of Li et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Vernon et al. enables using an image color histogram. It would have been obvious to combine the histogram of Li et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Vernon et al. as this was known at the time of filing, the combination would have predictable results, and as Li et al. indicate this overcomes the problem in the prior art that current methods for classifying images as photographs or graphics are either inaccurate or computationally expensive ([0004], [0005]) indicating the accuracy benefit when this is used in the art of internet searches.

Claims 37 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Kae et al. (IDS: US 20120158525 A1).

Regarding claims 37 and 47, Druzgalski et al., Deutsch, Morgenthaler et al., Najork et al. and Maniscalo et al. disclose the computer-implemented method and apparatus of claims 31 and 41.

Druzgalski et al. partly further disclose performing an optical character recognition (OCR) process on each candidate image; returning text found in the candidate image; performing a text classification process to determine if the image is an advertisement, wherein, in advance of the performance of the text classification process, a collection of images labelled “advertisement”/“not advertisement” are used to train the classifier; and upon processing an image, the classifier is provided the text found by OCR and returns either “advertisement” or “not advertisement”; and discarding the candidate image in an instance in which the classifier returns “advertisement” for the image (“For example, the extracted images can be further filtered for ads, junk icons, banner ads, etc. The image filter can be applied using dimensions of the images to determine presence of advertisements or icons in the images.  In addition, the aggregator engine 204 can perform character recognition to detect text in the images to determine presence of advertisements in the images to be removed, for example”, [0067], [0071], “In process 410, character recognition is performed to detect text in the images to determine presence of advertisements in the images.  In one embodiment, images with detected text are filtered out since the likelihood of images with text to be an advertisement or to include promotional content is higher than images without text” [0090]), however, another reference is added herein to make this more explicit.

Kae et al. teach performing an optical character recognition (OCR) process on each candidate image; returning text found in the candidate image; performing a text classification process to determine if the image is an advertisement, wherein, in advance of the performance of the text classification process, a collection of images labelled “advertisement”/“not advertisement” are used to train the classifier; and upon processing an image, the classifier is provided the text found by OCR and returns either “advertisement” or “not advertisement”; and discarding the candidate image in an instance in which the classifier returns “advertisement” for the image (“A system and method for automatically classifying ads into a taxonomy of categories, the method including: extracting text features from ad images using OCR (optical character recognition) techniques; identifying objects of interest from ad images using object detection and recognition techniques in computer vision; extracting text features from the web-page of the advertiser to which the user is re-directed when clicking the ad; training statistical models using the extracted features mentioned above as well as advertiser attributes from a historical dataset of ads labeled by human editors; and determining the relevant categories of unlabeled ads using the trained models”, abstract, [0008], “The method leverages information from ad images and ad landing pages.  We extract text from ad images using OCR techniques.  We identify objects of interest from ad images using object detection and recognition techniques in computer vision.  We extract text in the title, keywords, and body of ad landing pages.  We generate bag-of-words features using the extracted features mentioned above as well as the attributes of advertisers.  We train one one-vs-all SVM (support vector machine) classifier for each category in the taxonomy on a historical dataset of ads labeled by human editors”, [0014], “The system 200 performs a method that includes the steps of: reading ad image and landing page (the web-page of the advertiser that the user is re-directed to when clicking the ad) for the ad from a storage device; using a processor device to execute optical character recognition (OCR) to extract text features for ad image; using a processor device to execute object detection and recognition to identify objects of interest from ad image; using a processor device to parse landing page to extract text features; storing the extracted features from ad image and landing page in a storage device; training statistical models using the extracted features as well as advertiser attributes from a historical dataset of ads labeled by human editors; determining the relevant categories of unlabeled ads using the trained models”, [0018]).
 
Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Kae et al. are in the same art of searching and interpreting internet content (Druzgalski et al., abstract; Deutsch, abstract; Morgenthaler et al., abstract; Najork et al., abstract; Kae et al., abstract). The combination of Kae et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables training a classifier. It would have been obvious to combine the training of Kae et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Kae et al. indicate “The invention has multiple uses in display advertising: increasing the ad categorization coverage, scaling up the ad categorization capacity to handle large volumes of ads by reducing the amount of human editorial effort, better utilizing the human editorial experts to focus on categorizing difficult ads and the like.  In addition, the ad image and landing page features extracted in this ad categorization system can be used to improve the matching and ranking steps of ad selection algorithms in display ad serving systems” ([0019]).

Claims 39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druzgalski et al. (IDS: US 20100083124 A1) and Deutsch (IDS: US 20120150882 A1) and Morgenthaler et al. (IDS: US 20020032677 A1) and Najork et al. (IDS: US 6351755 B1) and Maniscalo et al. (IDS: US 8984048 B1) as applied to claims 31 and 41 above, further in view of Matsuda et al. (IDS: US 20080056573 A1) further in view of Bertheau et al. (IDS: US 9076192 B2).

Regarding claim 39, Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. disclose the computer-implemented method and apparatus of claims 31 and 41. Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. do not explicitly disclose performing a measurement of a sharpness of the candidate image by first performing an edge detection by convolving the candidate image with a convolution filter, thresholding the resulting pixel values at a predefined value resulting in a partition of original image pixels into “edge” and “non-edge” pixels, computing the ratio of the number of “edge” pixels to the number of “non-edge” pixels; and discarding the candidate image if this ratio lies outside predefined bounds thus eliminating candidate images with excessive edges or with too few images. 

Matsuda et al. teach determining sharpness, and thresholding the pixel values at a predefined value resulting in a partition of original image pixels into "edge" and "non-edge" pixels, computing the ratio of the number of "edge" pixels to the number of "non-edge" pixels in order to determine text vs non-text images (“In some embodiments, the text map may be derived from a texture feature known as busyness.  The measure may differentiate halftone dots from lines and sharp edges from blurred edges.  The measure along with edge map may be used to generate text map 26 by eliminating edges that coincide with halftone dot transitions and blurry edges that are less likely to be from text”, [0037], “In some embodiments, the text map 26 may be derived from the edge ratio features that measure the ratio of strong edges to weak edges and the ratio of edges to pixels for a local regions of support”, [0039], “On a pixel-by-pixel basis the pixels of textCnt 32 and edgeCnt 33 may be compared to thresholds and the results combined logically, 34 and 35, producing a text candidate map, textCandidate 36, and a pictorial candidate map, pictCandidate 37.  If for a given pixel, (edgeCnt&gt;TH1) and (busyCnt&gt;TH2) 34, then the corresponding pixel in the map textCandidate 36 may be set to indicate the pixel is a text candidate.  If for a given pixel, (edgeCnt&gt;TH3) and (busyCnt&lt;TH4) 35, then the corresponding pixel in the map pictCandidate 
37 may be set to indicate the pixel is a pictorial candidate”, [0042]).

Matsuda et al. indicates finding this region as text or non-text, but does not disclose discarding the text images. As Druzgalski et al. disclose discarding text images (for example in [0067], [0090]), the combination of finding text images based on an edge ratio as taught by Matsuda when combined with discarding text images disclosed by Druzgalski et al. together teaches, “discarding the candidate image if this ratio lies outside predefined bounds thus eliminating candidate images with excessive edges or with too few images”.

Druzgalski et al. and Matsuda et al. are in the same art of text detection (Druzgalski et al., [0067]; Matsuda et al., [0037]). The combination of Matsuda et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. enables discarding images with excessive edges. It would have been obvious to combine the edge detection processes of Matsuda et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. as this was known at the time of filing, the combination would have predictable results, and as Matsuda et al. indicate “Reliable and efficient detection of text in digital images is advantageous so that content-type-specific image enhancement methods may be applied to the appropriate regions in a digital image” ([0002]).

 Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Matsuda et al. do not explicitly disclose performing a measurement of a sharpness of the candidate image by first performing an edge detection by convolving the candidate image with a convolution filter. 

Bertheau et al. teach performing a measurement of a sharpness of the candidate image by first performing an edge detection by convolving the candidate image with a convolution filter (“convolution with an edge detection matrix; a step c) of calculation of a score S1 comprising the maximum, calculated over all the pixels, of the brightness parameter obtained in step b); and a step d) a step of evaluating the digital image, the digital image being considered to be blurred if the score S1 obtained in step c) is strictly less than a first predetermined threshold, the score S1 providing a first quantity of blur present in the digital image”, abstract, “The contour detection is obtained by a convolution operation using an edge detection matrix”, col. 2, lines 5-10, product of the convolution of a matrix (the digital image) by a second matrix (convolution kernel, here an edge detection matrix) is a matrix (here representing the edge detection image, col. 3, lines 45-55, col. 8, lines 35-45) [blurriness is the opposite of sharpness, so the greater the blur the lower the sharpness]

Druzgalski et al. and Bertheau et al. are in the same art of quality detection (Druzgalski et al., [0042]; Bertheau et al., abstract). The combination of Bertheau et al. with Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Matsuda et al. enables convolution with a filter. It would have been obvious to combine the convolutional filter of Bertheau et al. with the invention of Druzgalski et al. and Deutsch and Morgenthaler et al. and Najork et al. and Maniscalo et al. and Matsuda et al. as this was known at the time of filing, the combination would have predictable results, and as Bertheau et al. indicate “The aim of the present invention is to overcome some or all of the above disadvantages, in particular to provide a method for quantifying blur that is both very fast and at least as reliable, if not more reliable, than existing methods, in particular for "analog" type blur” (col. 1, lines 55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “IMAGE THUMBNAILING VIA MULTI-VIEW FACE DETECTION AND SALIENCY ANALYSIS” (Image thumbnailing is an essential technique to efficiently visualize large-scale consumer photos or image search results. In this paper, we propose a hierarchical multi-view face detection algorithm for image thumbnailing, and a unified framework which aggregates both the low-level saliency and high-level semantics through detected faces to augment thumbnail generation with the consideration of photography aesthetics; Skin color detection – To utilize the chromatic information, we compute a binary skin color map for each image by a skin color detector [8], and discard the face candidates whose proportion of skin-tone pixels does not exceed a threshold δc, which is empirically determined as 0.5 in a held-out validation set. As shown in Figure 4, most false positives without skin colors are removed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661